DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2021 has been entered.
Currently, claims 1-4, 6-9, 11, 12, and 33-41 are pending with claims 5, 10 and 13-32 cancelled, claims 8 and 9 withdrawn, and claims 33-41 newly added. Applicant’s amendments to claim 1 have obviated the previously-filed objection to the Drawings and the rejections under each of 35 U.S.C. 112(a) and (b). The following is a complete response to the November 19, 2021 communication 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4, 6, 7, 11, 12 and 13 are allowable. The restriction requirement between the various species grouping (A-D; A1-B1; A2-D2), as set forth in page 5 of the Office action mailed on September 12, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the species restriction requirement on page 5 of the Office Action of September 12, 2019 is withdrawn.  Claims 8 and 9, directed to various ones of the non-elected species are no 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
With respect to the noted newly submitted claims 34-41, such directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: With respect to the restriction requirement set forth in the September 12, 2019 Office Action, claims 34-41 are constructively directed towards non-elected invention III with such being described as including a treatment element including at least one concave electrode. Applicant has elected, without traverse, invention I listed as “a system for delivery of ablation energy comprising a medical device including a treatment element having a plurality of electrodes being arranged in a plurality of pairs, and an energy generator. Neither claim 34 or 41 require the presence of a plurality of electrodes being arranged as a plurality of pairs as described in the restriction requirement. As such, claims 34-41 are directed to invention III, and not elected invention I.

This application is in condition for allowance except for the presence of claims 34-41 directed to Invention III, these claims subject to the above election by original presentation as being direct to non-elected Invention III. The election was made without traverse in Applicant’s reply dated November 6, 2019.  Accordingly, claims 34-41 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel claims 34-41 from further consideration.
Allowable Subject Matter
Claims 1-4, 6-9, 11, 12 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, the references of Avitall (US Pat. No. 5454370), Townley (US Pat. Pub. 2016/0331459), Laske (US Pat. Pub. 2014/0052118 A1), and He (US Pat. Pub. 2003/0028185) were identified by the Examiner as the closest prior art to the instant claims. Upon entry of the amendments to claim 1 in the November 19, 2021 response, the Examiner has failed to find any reference or combination of references that would disclose fairly suggest or make obvious each 
The Examiner had previously-relied upon the teaching in figures 7A and 7B of the concave portions at 74A and 76A. These depicted arrangements fail to teach the diameter requirements of the first/second ends as well as along the concavity. Further, while figure 9 of He depicts concaves portions at 24/36, He is silent with respect to this being a single concavity having a diameter at any given point between the first end and the second end being smaller than the first diameter. That is, He does not specifically contemplate the shape of the concavity in the written description, and the figures render it unclear as to what shape/size occurs at the intersection of adjacent dished/concave portions.
	The Examiner has further failed to find any other reference or combination of references, whether taken alone or in any fair combination, each and every limitation set forth in independent claim 1 and including the particulars of the shape/size/diameter of the concave cylindrical shape of each of the electrodes. As such, it is for at least the reasoning set forth above that the Examiner believes claims 1-4, 6-9, 11, 12 and 13 are allowable over the prior art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794